Order entered August 28, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00770-CR

                   EX PARTE KEITH TEHDAI CHITSAKA

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-82291-2019

                                       ORDER

      Appellant has filed a notice of appeal seeking review of the trial court’s

denial of his post-conviction application for writ of habeas corpus. This is an

accelerated appeal governed by Texas Rule of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the C o l l i n County D i s t r i c t Clerk to file the clerk’s

record by September 18, 2020. We ORDER that the clerk’s record contain copies

of the writ application; the State’s response to the writ application, if any; the trial

court’s order adjudicating the writ application; any findings of fact and conclusions
of law issued by the trial court; the judgment in the underlying case; any other

documents, pleadings, or motions related to the writ application; the trial court’s

certification of appellant’s right to appeal; and any other documents requested by

the parties.

       We ORDER the court reporter to file, by September 18, 2020, the reporter’s

record of the hearing on the writ application, written verification that no hearing

was conducted, or a letter indicating why no reporter’s record has been filed.

       Appellant’s brief shall be due thirty days after the record is filed, and the

State’s brief shall be due thirty days after appellant’s brief is filed. See TEX. R.

APP. P. 31.1(a). After the record and briefs have been filed, the Court will notify

the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court; Antoinette Varela,

official court reporter, 366th Judicial District Court; Lynne Finley, Collin County

District Clerk; and counsel for all parties.

                                                 /s/   BILL PEDERSEN, III
                                                       JUSTICE




                                           –2–